Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
With the RCE submission, the amendment of December 29, 2021 has been entered and considered.  With the entry of the amendment, claims 1, 5, 7, 8 and 16-23 have been canceled, and claims 11-15 are withdrawn, and claims 2-4, 6, 9-10 and 24-31 are pending for examination
 
Election/Restrictions
Applicant’s election of Invention I, claims 1-10 and 16-23, and the species of bismuth in the reply filed on January 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 22, 2021.

Specification
The objection to the disclosure as to the confusion at paragraph 0030 is withdrawn due to the amendment of September 10, 2021 clarifying the paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30, line 1, this claim depends from claim 5, which has been canceled, so it is unclear what is intended. For the purpose of examination, it has been treated as depending from claim 2, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 2-4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory, Jr. (US 4232060) in view of Japan 10-298771 (hereinafter ‘771), Schmeling et al (US 3934054) and EITHER Haapamaki et al (US 4664749) OR Beissel et al (US 3832973).
Claims 2-4, 9: Mallory teaches a process for plating metal on a substrate in a bath (column 7, lines 10-45, figure), where a plating cell 19 is provided for confining a plating bath therein, where the bath is an electroless plating bath for nickel (as desired by claim 3), for example (column 7, lines 10-10-45, column 11, lines 24-40, figure), and a web carrying a plurality of substrates to be plated is moved through the plating bath (figure, column 6, lines 5-10, column 7, lines 15-20), and where the plurality of substrates comprise copper (as desired by claim 9) as part of a circuit board system with nickel plating a copper circuit pattern, for example, where plating is desired to occur on the circuit pattern but not outside the pattern, although some not spread out specks can be plated in outside areas (note the figure, and column 5, lines 1-15,  column 7,lines 15-40).
(A) As to including a passivating agent such a bismuth, lead, or antimony, in the plating bath, and increasing activity of the passivating agent on unwanted nucleation sites on the substrates by increasing a rate of mass transfer of the passivating agent on the unwanted nucleation sites in a control zone through agitation, the control zone being a region of passivation in the plating cell, where the increasing activity comprising 
‘771 further describes electroless nickel plating of a substrate to have circuits, where the substrate has areas to be coated (copper circuit 11 area) and areas not to be coated (resist 20 areas)  (0020-0022. Figure 1), where area 20 can remain as part of the circuit board (0023), where it is described to provide the nickel plating with a first section 30 and a second section 31 on top of the first section 30, where it is desired to provide the first section 30 by immersing a first nickel plating solution and plating at a first rate, and then immersing in a second nickel plating solution and plating a second rate that is faster than the first rate which prevents a problem with hydrogen bubble formation (0025-0029, figure 1), where it is described that the both plating solutions can have the same composition and the plating rate changed by changing the temperature, for example (0029).
Schmeling teaches a process for electroless plating nickel where nickel would be plated on a substrate in a plating bath, that would be provided in a plating cell/container 1 that confines the bath therein, for example, where an anticatalytic substance/anticatalyst (which as described can be bismuth, lead or antimony, so also considered a passivating agent as in present claim 3) is included in the plating bath, which helps minimize random outplating (abstract, figure 1, column 2, line 65 through column 3, line 10, column 4, lines 20-35 and 40-45, Table II). Schmeling teaches using 0.000001 to 0.1 mol/liter of the anticatalyst (column 3, lines 10-20, which overlaps with the amount of passivation agent described for use by applicant, paragraph 0039 of the specification, where 600-1500 ppb of bismuth can equate to about 3.9-5.7 x 10-6 mols of bismuth, and also note Table 2 of Schmeling describing 1-200 ppm or 1000 to 200,000 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).  Schmeling further describes how the relative speed of the plating solution to the substrate affects the plating rate, where for plating on the substrate it is desired for the speed of the plating solution relative to the substrate be less than 0.9 m/s, and further describes how the plating rate is based on the relative speed of the plating solution to the substrate, with maximum plating rates at speeds between o and 0.5 m/s and with reducing plating rate as the speed increases after the peak of plating rate, and where the plating rate is also affected by the amount of anticatalyst (figure 2, column 4, lines 40-45, column 5, line 40 to column 6, line 48).  Schmeling would indicate that different flow rates can be provided in different areas of the bath, since, for example, there can be a first relative flow rate at a substrate area and a second relative flow rate at apparatus/equipment/wall portions (note column 8, lines 10-25, column 7, lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory to increase the relative flow rate (relative speed of the plating solution) against the substrate for an initial deposit of nickel plating on a circuit type pattern on the substrates with a circuit pattern, and have the plating solution contain bismuth as suggested by ‘771 and Schmeling and then decrease the relative flow rate against the substrate for a second deposit of nickel plating over the first deposit as suggested by ‘771 and Schmeling to provide a desirable 
(B) As to the  control zone formed by a baffle extending into the plating cell, where the baffle confines the agitation of the bath to with in the control zone, such that the plating bath downstream of the baffle is not agitated, as discussed above, there would be suggested to be a control zone where the substrates initially enter with agitation to provide the higher speed (as this would be the area with the lower plating speed to give the initial lower plating speed layer part of the nickel plating), and then there would be a second zone with a slower relative speed, so it would be understood that this zone can be without agitation.   Additionally, as to the use of baffles, Schmeling notes that damping plates (which can be considered baffles) can be provided to hold the areas of lower relative speed at their desired speeds, indicating that the such baffles would control the areas that agitation desired (column 7, lines 50-65). Furthermore,
(B)(1) Using Haapamaki: Haapamaki indicates how when providing a carrier (here wire 3) holding material to be treated (here pulp web) with liquid (here water) it is known to provide a bath in a container, where the bath can be separated by partitions 17  extending into the container (cell) (which can be considered baffles) into separate zones, where the carrier/material passes through openings in the partitions to pass through the bath and be treated, where there can be no mixing of the liquids in different zones (note figure 3, column 4, lines 10-32, column 2, lines 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771 and Schmeling to divide the plating cell container with partitions/baffles as shown by Happamaki to provide a control zone with agitation at the entrance to the bath and a later zone without 
(B)(2) Using Beissel: Beissel indicates how when providing a web to be treated with liquid (here coating) it is known to provide a bath in a container, where the bath can be separated by partitions 5a, 5b  extending into the container (cell) (which can be considered baffles) into separate zones, where the web passes through openings in the partitions to pass through the bath and be coated, where it is understood that the difference zones remain separated, as they can contain different material (note figure 1, column 3, line 1 to column 4, line 10, column 8, lines 40-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771 and Schmeling to divide the plating cell container with partitions/baffles as shown by Beissel to provide a 
Claim 6: Mallory would indicate how the plating bath can contain hypophosphite (column 11, lines 25-35). Schmeling provides that the plating solution can contain a hypophosphite (column 3, lines 1-5).  ‘771 also provides that the plating solution can contain a hypophosphite (0026).
Claim 10: The increase in activity/agitation as claimed would be performed at the entrance of the web to the plating bath (beginning of passage) as discussed for claim 2 above, since it would be desired to initially have a low rate of plating.

Claims 24-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel as applied to claims 2-4, 6 and 9-10 above, and further in view of Kempen et al (US 2003/0196904), and Reuter et al (US 2016/0168713).
Claims 24, 25: As to the providing of a roller for advancing the web through the plating cell, Mallory would show rollers for moving the web through the plating cell (note rollers shown at the beginning and ending of cell/container 19, in the figure). As to the further use of eductors for increasing the fluid flow of the of the passivating agent, where the educator includes a plurality of openings that act as nozzles which increase of velocity/fluid flow of a fluid passing through the openings to create agitation of the plating bath within the control zone and increase mass transfer of passivating agent to selectively passivate nucleation sites,  Schmeling indicates it is possible to agitate and propel the solution using pumps, impellers or the like (column 7, lines 50-60).  Kempen describes how a plating solution for a bath can be pumped through an eductor to provide flow of liquid (giving a relative speed of flow of solution) to a substrate placed in the plating solution (note figures 2, 3, 0009, 0015-0017).  Kempen would suggest using a series of openings that would act as nozzles (note the multiple openings for the eductors as shown in figures 2A and 2B) through which the bath material flows, and these would increase the fluid flow of the bath with passivating agent impinging on nucleation sites as claimed noting the increased flow described from the eductors (oo09, 0015-0019).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel to provide an eductor through which the 
	Furthermore, as to the roller for advancing the web disposed within the plating cell, Mallory does not show the complete details of the inside of the plating cell.  Reuter further shows that when passing a moving web through an electroless plating cell/tank 230 for plating, it is well known to have rollers 206 at the entrance and exit to the bath in the cell (similarly to Mallory) inside a box that can be considered a plating cell area 230 and also to have rollers 208 inside the cell inside the plating bath itself for transporting/advancing the web (note figure 3, 0044-0045).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771, Schmeling and EITHER Haapamaki 
	Claims 26-28: as to providing the openings at the bottom of an educator, where the bottom of the educator is submerged below a plating bath surface but a distance above the web, and where the distance above the web is about 1 inch, Kempen describes the flow from openings of nozzles of an educator in a bath directed upwards towards a substrate area (note figures 2A, 2B, 0015-0016).  However, Mallory shows how liquid flow from a spray nozzle 18 can be provided towards the top surface of a substrate on a web, where the substrates are on the top surface of the web (figure, column 6, lines 5-20, for rinsing).  Therefore, it would also be understood that the direction of flow of the eductors can be switched to face the nozzles downwards and have the openings for the eductor at the bottom of the eductor, where the openings would be submerged below a plating bath surface but a distance above the web with an expectation of providing a desirable flow towards the top surface of a substrate on a web to be treated, since the desire is to provide flow towards the substrate surface to be treated, which as shown in Mallory can be on the top surface of a web that is submerged and passing through the bath, and by submerging the openings but facing downwards, get the eductors in the bath, but giving flow in the direction desired, and noting In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice), it would be an obvious matter of design choice to provide placement of the nozzles so flow is in the direction desired.  
	Claim 29: as to providing the flow vertically towards the web, Kempen describes how flow can be vertically upwards, for example (note figures 2, 3) and Mallory describes how a treatment flow of liquid can be vertically towards substrates on a web (figure, column 6, lines 5-20, for rinsing fluid for example), and Schmeling wants flow speed between solution and parts, but even if the liquid directed vertically at the part, as it goes to the part, the flow will hit the surface area and then bend flowing across the substrate at a speed, and therefore it would have been obvious to optimize placement for the desired flow, giving these results (and note the discussion for claims 26-28 above).
	Claim 31: All the features for claim 31 would be provided by Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel, and further in view of Kempen, and Reuter as discussed for claims 1, 24 and 25 above.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel as applied to claims 2-4, 6 and 9-10 above, EITHER alone OR  further in view of Castner (US 4499852).
Claim 30: as to providing sensors downstream of the baffle in the plating cell, Schmeling describes how it can be desirable to have various measuring probes/sensors 
(A) Using Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel alone: if the conduit is considered part of the overall plating cell, then as discussed above, Schmeling would provide sensors in the plating cell, and these can be considered downstream of the baffle which would be in the bath, because the liquid flow from the bath (so after/downstream of the baffle) to the conduit with the sensors, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventon to modify Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel to provide the sensors as described by Schmeling for the same purpose of allowing measurement of things like temperature, concentration, etc to allow regulation for optimum operation.
(B) Using Mallory in view of ‘771, Schmeling and EITHER Haapamaki OR Beissel, and further in view of  Castner: if the sensor needs to be in the main bath to be in the plating cell, Castner further describes providing a plating bath that can be an electroless plating bath, with a  main plating tank 10, and that it is desired to maintain a constant concentration of components in the plating bath/solution, and known to determine concentration using a circulating conduit where concentration tested, but that this is expensive and takes up a considerable amount of room, etc, and provides instead a sensing system 22 with sensor 30 in the tank to determine concentration (note figures 1, 2, column 2, line 5 through column 3, line 35, claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mallory in view of ‘771, Schmeling and EITHER Haapamaki In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered. 
(A) Note the adjustment to the rejections to clarify the rejections with the amended features, including with the new references to either Haapamaki OR Beissel; and now using Mallory as the primary reference.
(B) As to the arguments that claim 2 now has the control zone formed by a baffle as claimed and agitation confined by the baffle to  within the control zone, such that the plating bath downstream of the baffle is not agitated, it is discussed in the rejections above how this is suggested by the combination of references, with Mallory indicating the passage through a plating cell, ‘771 suggesting the providing of first a lower rate of plating and then a higher rate of plating, and Schmeling would suggest how a zone with agitation/higher relative speed can be used to provide a lower rate of coating, and how areas of different agitation/relative speed of solution would therefore be used for the areas of the first and second plating rates, and notes the use of baffles to control areas of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Therefore, damping plates/baffles would be considered a possible feature to use where the damping plates/baffles, although relatively complicated, would still be a taught possible feature and not taught against.  As to changing the principle of operation of Schmeling, while Schmeling gives an example of a suspended workpiece (column 4, lines 45-50), it generally describes immersing a substrate in a container (note claim 1, for example), which would also occur with the placement on a web that goes through a plating bath as described by Mallory, and also provides principle of operation of how plating can be provided where  controlled relative speed between substrate/solution affects amount of plating provided, and as well the plating rate is also affected by the amount of anticatalyst (column 4, lines 40-45, column 5, line  40 to column 6, line 48, figure 2).  Note the rejection as now worded has Mallory as the primary reference, and Schmeling describes the effect of the controlled relative speed. Schmeling would allow for baffles and the suggestion to use them as claimed is provided from the teaching of Mallory and  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718